DISSENTING OPINION
LawRENCE, Judge:
I respectfully dissent from the conclusion reached 'herein by my associates.
Upon reviewing the record I am in accord with the finding of the trial judge—
* * * that the plaintiff has not established export values for the merchandise other than the values found by the appraiser.
Aside from any other consideration, there has been an utter failure on the part of the importer to- establish the exact status of the so-called commission, and export control fee, in relation to the market value of the merchandise. I do not, of course, accede to the view of the_majority that such,items are not before the court for consideration.
Accordingly, it is my opinion that the decision and judgment appealed from should be affirmed.